 

Case 1:18-cr-03904-MV Document 2 Filed 11/28/18 Page 1of1

FILLED

UNITED STATES DIST!) COURT
ALBUQUERQUE, Nii MEXICO
IN THE UNITED STATES DISTRICT COURT

NOV 28 2018
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
*  hOAY
CRIMINAL No. [@ 2424 pnd

18 U.S.C. §§ 1112(a) and (b), 7 and 13:
Involuntary Manslaughter.

Plaintiff,
VS.

JOSEPH BACA,

Defendant.

INDICTMENT
The Grand Jury charges:

On or about December 4, 2013, on the Kirtland Air Force Base, in the District of New
Mexico, a place within the special maritime and territorial jurisdiction of the United States, the
defendant, JOSEPH BACA, did unlawfully kill J.H., while in the commission of an unlawful
act not amounting to a felony, including failing to stop his vehicle at a designated stop sign in
violation of N.M. STAT. ANN., 66-7-345 C (1978), and his actions resulted in the death
of J.H.

In violation of 18 U.S.C. §§ 1112(a) and (6), 7, and 13.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

Assistant United States Attorney
Z , ? 11/27/2018
{

 

 
